             Case 1:20-cv-01789-TSC Document 13 Filed 08/04/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

JUDICIAL WATCH, INC.,                           )
                                                )
                        Plaintiff,              )
        v.                                      )       Civil Action No. 20-1789 (TSC)
                                                )
BOWSER, et al.,                                 )
                                                )
                        Defendants.             )
                                                )

               PLAINTIFF’S CONSENT MOTION FOR EXTENSION OF TIME

        Plaintiff Judicial Watch, Inc., by counsel, respectfully requests an extension of time, until

and including August 21, 2020, in which to file its Opposition to Defendants’ Motion to Dismiss.

As grounds therefor, Plaintiff states as follows:

                              Memorandum of Points and Authorities

        1.       Plaintiff’s Opposition to Defendants’ Motion to Dismiss is due by August 10,

2020.

        2.       Neither Plaintiff nor Defendants have received a previous extension of time.

        3.       Good cause exists to grant Plaintiff’s request. Undersigned counsel has been

diligently preparing Plaintiff’s Opposition to Defendants’ Motion to Dismiss. However, due to

various conflicts of schedule, including an opening brief due in the Fourth Circuit on August 10,

2020, a response to a motion for a protective order due on August 12, 2020, three depositions

scheduled for August 13 and 14, 2020, and a hearing on August 19, 2020, Plaintiff’s counsel will

not be able to complete the opposition by August 10, 2020 and requires additional time in which

to do so.

        4.       Plaintiff requires, and respectfully requests, that it be granted additional time in

which to file its Opposition to Defendants’ Motion to Dismiss. Specifically, Plaintiff requests
            Case 1:20-cv-01789-TSC Document 13 Filed 08/04/20 Page 2 of 2




that it be granted until August 21, 2020 to file its opposition.

       5.       After conferring with Defendants’ counsel, Plaintiff also requests that the

remaining deadline be extended. Specifically, Plaintiff requests that Defendants’ Reply in

Support of their Motion to Dismiss be due by September 11, 2020.

       6.       On August 4, 2020, undersigned counsel conferred with Defendants’ counsel

about the extension. Defendants consent to the requested extension.

       WHEREFORE, Plaintiff respectfully requests that the Court extend the time for Plaintiff

to file its Opposition to Defendants’ Motion to Dismiss to August 21, 2020 and extend the time

for Defendants to file their Reply in Support of their Motion to Dismiss to September 11, 2020.

Dated: August 4, 2020                                  Respectfully submitted,

                                                       /s/ Michael Bekesha
                                                       Michael Bekesha (D.C. Bar No. 995749)
                                                       JUDICIAL WATCH, INC.
                                                       425 Third Street, S.W., Suite 800
                                                       Washington, DC 20024
                                                       Phone: (202) 646-5172

                                                       Counsel for Plaintiff
